MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Victor Manuel Vargas Vargas, identificado con
Documento Nacional de Identidad N* 08212064, autorizado por el artículo 13* del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará el
ESTADO; y de la otra parte SOLEX DEL PERU SOCIEDAD ANONIMA CERRADA
identificada con R.U.C. N* 20512072543, con domicilio en jirón Caracas 2226, distrito de
Jesús María, Lima, debidamente representada por su Gerente General el señor Arnaldo
Teodosio León Vega identificado con Documento Nacional de Identidad N* 06474643, según
poder inscrito en el Asiento C00004 de la Partida N” 11808209 del Registro de Personas
Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros
Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”.

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N?
004-2009-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10 de enero de 2009,
que designa al ingeniero Víctor Manuel Vargas Vargas como Director General de Mineria y la
Resolución Ministerial N* 313-2011-MEM/DM, publicada en el diario oficial El Peruano con
fecha 09 de julio de 2011, que aprueba la lista de bienes y servicios materia del referido
contrato.

< Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 27 de julio de 2011

ESTAPO PERUAN!

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, ingeniero Víctor Manuel Vargas Vargas, identificado con
Documento Nacional de Identidad N* 08212064, autorizado por el artículo 13* del Reglamento
de la Ley N” 27623, aprobado por Decreto Supremo N” 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(ii) SOLEX DEL PERU SOCIEDAD ANONIMA CERRADA, identificada con R.U.C. N*
20512072543, con domicilio en jirón Caracas 2226, distrito de Jesús María, Lima,
debidamente representada por su Gerente General el señor Arnaldo Teodosio León Vega
identificado con Documento Nacional de Identidad N* 06474643, según poder inscrito en el
Asiento C00004 de la Partida N* 11808209 del Registro de Personas Jurídicas de la Oficina
Registral de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a
quien en adelante se le denominará “EL INVERSIONISTA”, en los términos y condiciones
siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N” 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 08 de febrero de 2011 la suscripción del Contrato de
Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 3'614, 200.00 (Tres Millones Seiscientos Catorce Mil
Doscientos y 00/100 Dólares Americanos), en un plazo de dieciocho (18) meses, contados a
partir del mes de julio de 2011 hasta diciembre de 2012.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 313-2011-MEM/DM, publicada en el Diario Oficial El
Peruano el 09 de julio de 2011, la misma que como Anexo |! forma parte del presente contrato,

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3? del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N” 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 27 días del mes de julio de dos mil once.

ESTADO 'VERSIONISTA
ES eUOjOa TEE UONESIUNIOS USÍADU SOU RESUnuloS ap sopas |

ES

TOTES 99 COPIAS SU EsEd SopES?
s0dmba A SOJMOIYaN BUpUIMbeu ap ar0pueUy OJUOIUIDpUaLe O

pda e ap Sopeo
ey mue ouesanau odnbo A seurumbus ap opeuesap Á ope 0ojugogu
¡pur olejuous "uonamIsuos “oyes ap oruas|

Id 99 ESpeDIAoS se] e sopuunsop|
seucnipne A sojerzadso so2uzg sojpnisa “eucrmsuoa “evosase 99 01oMu8s|

SORboIpAy "SOI sooypifonad aánpou)soajuag1oa0 A sonibo1000)|

Genoa Arado]

"9'V'S Mad 130 x310s

UN USES Sp ESUOPEIAdO ap SOPAS:

SANOISUZANI

107 30 3MBNSIDIO Y 1407 30 ONNP 30 O0OJWad 13 Na NQIOVYO14X3 N3 SINOISUZANI 30 NQIONIINZ 30 VAVHDONOYO

LoN OXINV

e
ANEXO ll

446140

SE RESUELVE;

Artículo Único.- Otorgar las Palmas Magisteriales en
el Grado de Educador a las siguientes personas:

1. ALVAREZ CHÁVEZ de QUIROZ, María Antonieta.

2. ALZAMORAAREVALO, Alfredo Augusto.

3. ATOCHE FIGUEROA, Juana.

4. AYALAFLORES, Ana Eugenia

5. BENOTT ROMERO, Nora Virginia.

6. CASTRO TABOADA, Julio Alfredo.

7. ESTEVES CHAMBI, Víctor Hugo.

8. FELIPA VALDIVIA, María Agripina.

9 ¡QUEZ FREITAS, Jair.

|. MENDIA DE LOMBARDI, Ana María.
PORTOCARRERO ZARATE, Cristina Yolanda.

. RIVERA CHIRINOS, Jaquelin María.

:. SILVA RABANAL. Héctor Manuel

: VALDIVIA MAMANI, Irma Soledad.

Regístrese, comuníquese y publiquese.

VÍCTOR RAÚL DÍAZ CHÁVEZ
Ministro de Educación

663431-7

RESOLUCIÓN MINISTERIAL
N* 0298-2011-ED

Lima, 8 de julio de 2011
CONSIDERANDO:

Que, la condecoración de las Palmas Magisteriales
Epa un reconocimiento y una distinción honorífica
que el Estado otorga a todo profesional en educación o
con título distinto que se encuentre con vida, y que ha
contribuido en forma extraordinaria en el ejercicio de sus
actividades pedagógicas, o con un aporte ejemplar a la
educación, la ciencia, la cultura, y la tecnología del país;

Que, la condecoración en el Grado de "MAESTRO",
se confiere al profesional en educación o con título distinto
que profesa o ha profesado la docencia, ostentando una
trayectoria educativa de excepcional relieve, cuya obra
ha superado los límites de su propia aula o institución
educativa, al destacar pedagógicamente en el ámbito
local y/o regional. Para tal efecto, deberá acreditar una
producción intelectual plasmada en publicaciones,
investigaciones, o sistematización de experiencias e
innovaciones educativas;

Que, el artículo 21% del Reglamento de la
Condecoración de Palmas Magisteriales, aprobado por
Decreto Supremo N” 007-2005-ED señala, entre otros,
que la Condecoración de las Palmas Magisteriales será
bi 700 anualmente;

:stando a lo acordado por el Consejo de la Orden:

De conformidad con lo establecido en el Decreto
Ley N* 11192, el Decreto Ley N* 25762, modificado
por la Ley 26510, el Decreto Supremo N* 007-
2005-ED y el Decreto Supremo N* 006-2006-ED y sus
modificatorias;

SE RESUELVE:

Artículo Único.- Otorgar las Palmas Magisteriales en
el Grado de Maestro a las siguientes personas:

1. ACEVEDO JIMÉNEZ, Adalberto Nicolás.
2. CONDORI CRUZ, Dionisio.

3. DEL CARPIO VÁSQUEZ, José Miguel.

4. LINARES GALLO, José Emesto.

5. MAYURI MOLINA, Florentino Norberto.

6. MORGAN LORA, Peregrina Angélica Cruz.
7. ROBLES ORTIZ, Segundo Elmer.

8. ROSAS CUADROS, Emilio Eduvino

9. SARMIENTO GUTIÉRREZ, Segundo Julio

Regístrese, comuniquese y publiquese.

VICTOR RAÚL DÍAZ CHÁVEZ
Ministro de Educación

d¿ NORMAS LEGALES

El Peruano.

lima sabado 9 ds jlo de 2011

Designan Comisión encargada de
elaborar el Proyecto de Desarrollo

Institucional (PDI) de la Universidad
Nacional Autónoma de Huanta

RESOLUCIÓN MINISTERIAL
N? 0299-2011-ED

Lima, 8 de julio de 2011
CONSIDERANDO:

Que, mediante la Ley N* 29658, se crea la Universidad
Nacional Autónoma de Huanta, como persona juridica
de derecho público interno con domicilio en la ciudad
de Huanta, provincia de Huanta, departamento de
Ayacucho;

Que, para el funcionamiento dela Universidad Nacional
Autónoma de Huanta, previamente se requiere del
Proyecto de Desarrollo Institucional (PD!) correspondiente,
el Ministerio de Educación, en su calidad de Promotora,
es la responsable de designar a la Comisión encargada
de elaborar el Proyecto de Desarrollo Institucional de
dicha universidad;

Que, en tal sentido, resulta necesario designar a la
Comisión encargada de elaborar el Proyecto de Desarrollo
Institucional (PO!) de la Universidad Nacional Autónoma
de Huanta;

De conformidad, con lo dispuesto en la Ley N* 29658,
Ley que crea la Universidad Nacional Autónoma de Huanta
y la Ley N' 29158, Ley Orgánica del Poder Ejecutivo;

SE RESUELVE:

Artículo Único.- Designar a la Comisión encargada
de elaborar el Proyecto de Desarrollo Institucional (PDI)
de la Universidad Nacional Autónoma de Huanta, la cual
estará integrada por las siguientes personas:

- Carlos Enrique Guanilo Paredes, quien la preside;
- Mauro Máximo Quiñones Aguilar;

- Juan Victoriano Castillo Maza

Regístrese, comuníquese y publíquese:

VÍCTOR RAÚL DÍAZ CHÁVEZ
Ministro de Educación

663432-1

sta de mes y servicios
cuya adquisición otorgará derecho a
la devolución del IGV e Impuesto de
Promoción Municipal a favor de Solex
del Perú Sociedad Anónima Cerrada

RESOLUCIÓN MINISTERIAL
N* 313-2011-MEM/DM

Lima, 7 de julio de 2011

CONSIDERANDO:

Que, mediante Decreto Supremo N? 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada por la
Ley N*27662, que dispone la devolución del Impuesto General
alas Ventas e Impuesto de Promoción Municipal a los titulares
dela actividad minera durante la fase de es .

Que, el inciso c) del artículo 6* del citado reglamento
estipula que el detalle de la lista de bienes icios se
aprobará mediante resolución ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio
de Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción

funicip:

446142

ú¿ NORMAS LEGALES

Deo
Lima, sábaco 9 ds plo de 2011

+ Transporte de personal, maqunana, equipo, maleriales y sumiristos
necesanos para las actividades de exploración yla construcción de cam
pamentos.

+ Sérmosos médicos y hospitalanos.

+ Servicios relacionados con la protección ambiental

*_Sénicios de sistemas e informática.

+ Sémicios de comunicaciones, incluyen comunicación radial, telefonía]
satelital

+ Servicios de seguridad mdustnal y contraincendios.
+ Servicios de segundad y vglanca de inslalacones y personal opera:
vo.

Servicios de seguros
+ Senncios de rescate, auxiio

662642-1

Autorizan viaje de personal de la PNP a
EE.UU., en comisión de servicios

RESOLUCIÓN SUPREMA
N* 089-2011-1N

Lima, 8 de julio de 2011

VISTO, la ha de Estudio y Opinión N* 175-2011-
DIRGEN PNP/EMP-OCNI del 5 de julio de 2011, suscrita
por el Jefe del Estado Mayor Personal de la Dirección
General de la Policía Nacional del Perú, mediante la
cual se recomendó la autorización de viaje al extranjero
en comisión del servicio del Comandante de la Policia
Nacional del Perú Néstor Aquiles SANTANDER HIDALGO
HIDALGO y del Suboficial Brigadier de la Policía Nacional
del Perú Rildo Ramiro CHUMBE RICOPA, a la ciudad de
higuda Estados Unidos de América, del 11 al 15 de julio
le 2011.

CONSIDERANDO:

Que, mediante Resolución Suprema N* 013-2007-
JUS del 17 de enero de 2007, se resolvió acceder al
pedido de extradición aciiva' del procesado Telmo

icardo HURTADO HURTADO, formulado por el Cuarto
Juzgado Penal Supranacional de Lima y declarado
procedente por la Sala Penal Permanente de la Corte
Suprema de Justicia de la República, por los Delitos
contra la Vida, el Cuerpo y Ja Salud - Asesinato. en
agravio de Juliana BALDEÓN GARCÍA y otros, asi
como contra la Libertad Individual - Secuestro y contra
la Humanidad - Desaparición Forzada, en agravio de
Filomeno CHUCHÓN TECSI; y disponer su presentación
por vía diplomática al Gobierno de los Estados Unidos de
América, de conformidad con el Tratado de Extradición
vigente y lo estipulado por las normas legales peruanas
aplicables al caso;

Que, con Oficio N* 3499-2011-MP-FN-UCJIE(EXT
11-05) del 30 de junio de 2011, la Doctora Secilia
HINOJOSA CUBA, Fiscal Adjunta Suprema Titular
de la Unidad de Cooperación Judicial Internacional
y Extradiciones de la Fiscalia de la Nación, solicitó
al Coronel de la Policia Nacional del Perú, Director
Ejecutivo de la Oficina Central Nacional INTERPOL -
Lima, se sirva adoptar, con carácter de MUY URGENTE,
las acciones que correspondan para la designación
y autorización de viaje de los funcionarios policiales
Que se encargarán de recipi, trasladar y custodiar al
procesado Telmo Ricardo HURTADO HURTADO desde
les Estados Unidos de América hacia nuestro pata;

Que, con Memorándum Múltiple N* 268-2011-
DIRGEN-PNP/EMP-OCNI del 6 de julio de 2011, el
General de Policia, Director General de la Policia
Nacional del Perú, dispuso la formulación del proyecto de

esolución Suprema de viaje al extranjero en comisión
del servicio del Comandante de la Policia Nacional del
Perú Néstor Aquiles SANTANDER HIDALGO HIDALGO
y del Suboficial Bngadier de la Policía Nacional del Perú
Rildo Ramiro CHUMBE RICOPA, a la ciudad de Miami -
Estados Unidos de América, del 11 al 15 de julio de 2011,

a fin de que ejecuten la extradición activa del procesado
Telmo Ricardo HURTADO HURTADO, solicitado por la
autoridad pame antes mencionada, por los Delitos contra
la Vida, eo y la Salud - Asesinato, en agravio de
Juliana SALDE IN GARCÍA y otros, asi como contra la
Libertad Individual - Secuestro y contra la Humanidad -
Desaparición Forzada, en agravio de Filomeno CHUCHÓN

Que, los gastos por concepto de viáticos para
el personal policial serán sufragados por el Estado
peruano, con cargo a la Unidad Ejecutora 002-Dirección
de Economía y Finanzas de la Policía Nacional del
Perú, del Pliego 007, terio del Interior y los gastos
correspondientes a pasajes e impuestos de viaje para el
personal icial y el extraditable, serán asumidos por el
Poder Ji

Que, diante Oficio N* 1223-2011-DIRECFIN-
PNP/DIVPRE del 5 de julio de 2011, la Dirección de
Economía y Finanzas de la Policía Nacional del Perú,
remitió a la Dirección de Recursos Humanos de la
Policia Nacional del Perú, el Informe N” 080-2011-
DIRECFIN-DIVDyB-DEPADM-CS. del 5 de julio de
2011, sobre Proyecto de Liquidación por Comisión del
Servicio en el Extranjero del 11 al 15 de julio de 2011
asimismo la División de Presupuesto de la Dirección de
Economia y Finanzas de la Policía Nacional del Perú.
hizo conocer que se ha formulado la Certificación de
Crédito Presupuestario N* 342-2011-DIRECFIN-PNP/
DIVPRE del $ de julio de 2011, estableciendo que
efectuado los cálculos, se atenderá lo solicitado con la
Especifica del Gasto 2.3.21 12 Viáticos y Asignaciones,
Fuente de Financiamiento Recursos Ordinarios por la
suma ascendente a S/. 6,050.00 (Seis Mil Cincuenta
con 00/100 Nuevos Soles), por comisión del servicio
a la ciudad de Miami - Estados Unidos de América,
del Comandante de la Policia Nacional del Perú
Néstor Aquiles SANTANDER HIDALGO HIDALGO
¡Ma Suboficial Brigadier de la Policia Nacional del

'erú Rildo Ramiro CHUMBE RICOPA, a fin de dar
cumplimiento a lo dispuesto por la autoridad judicial
antes mencionada;

Que, el artículo 2” del Decreto Supremo N" 047-
2002-PCM, mediante el cual se aprueba las Normas
Reglamentarias sobre autorización de viajes al exterior
de servidores y funcionarios públicos, establece que
la Resolución de Autorización de viajes al exterior
de la República estrictamente necesarios, será
debidamente sustentada en el interés nacional o en
el interés específico de la Institución, y deberá indicar
expresamente el motivo del viaje, el número de días
de duración del viaje, el monto de los gastos de
desplazamiento, viáticos y el impuesto por Tarifa Única
de Uso de Aeropuerto;

Que, el inciso 10.1 del artículo 10* de la Ley N” 29626
- Ley del Presupuesto del Sector Público para el Año
Fiscal 2011, referido a las medidas en materia de bienes
y enicos prohibe los viajes al exterior de servidores o

incionarios públicos y representantes del Estado con
cargo a recursos públicos, excepto los que se efectúen
en el marco de la negociación de acuerdos comerciales
y ambientales, negociaciones económicas y financieras y
las acciones de promoción de importancia para el Perú: así
como los viajes que realicen los funcionarios del Ministerio
de Relaciones Exteriores, los Inspectores de la Dirección
General de Aeronáutica Civil del Ministerio de Transportes
y Comunicaciones para las acciones de inspección y
Vigilancia de actividades de aeronáutica civil, los titulares
de los Organismos Constitucionalmente Autónomos y
los altos funcionarios y autoridades del Estado a que se
refiere la Ley N* 28212, Ley que regula los ingresos de los
altos funcionarios y autoridades del Estado y dicta otras
medidas y modificatoria, siendo que todos los viajes se
realizan en categera económica, salvo las excepciones
autorizadas mediante Resolución Suprema, refrendada
por el Presidente del Consejo de Ministros; en ese sentido
resulta viable autorizar el viaje propuesto mediante el
documento del visto;

Que, el artículo 4* de la Ley Orgánica del Poder Judicial
establece que toda persona y autoridad está obligada a
acatar y dar cumplimiento a las decisiones de la autoridad
judicial competente, en sus propios términos, sin poder
calificar su contenido o sus fundamentos, restringir
sus efectos o interpretar sus alcances y teniendo en
consideración los dispositivos legales antes mencionados
y en cuenta la importancia del viaje del personal policial

ANEXO lll
SOLEX DEL PERU S.A.C.

RELACIÓN DE CONCESIONES MINERAS

item Concesión Minera Código Único Partida Registral
1 CHAHUANA 010353406 11102714
2 [CCOSCOPATA 010214706 11102603
3 CUNCUNAMI 1 010353306 11102685
4 HUANCANE 1 010211506 11102607
5 HUANCANE 2 010210606 11104712
6 HUANCANE 3 010210106 11079135
y HUANCANE 5 010211806 11102675
8 INVENTO 13 010018708 11132717
9 INVENTO 14 010018808 11132888
10  |INVENTO 15 010018908 11126944
11 INVENTO 16 010108108 11132718
12 PACOSUCHO 1 010214806 11102674
13  |PACOSUCHO 2 010214406 11102673
14 PACOSUCHO 3 010214506 11102615
15 PUMANA 010304306 11102677
16 QUISHCO 1 010304506 11102678
0d 17 QUISHCO 2 010353206 11102621
) 18 SALLAPATA 1 010214206 11104706
19 SALLAPATA 2 010214006 11102676
20 SAPANUTA 1 | 010211706 11102724
A 21 SAPANUTA 2 010212006 11102723
22 SAPANUTA 3 010209806 11102728
1 23 SAPANUTA 4 010212206 11102604
24 SAPANUTA 5 010211606 11102618

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la Primera
Adenda del Contrato de Inversión en Exploración que celebran el ESTADO PERUANO,
debidamente representado por el Director General de Minería, Ingeniero Guillermo Shinno
Huamani, identificado con Documento Nacional de Identidad N” 09164217, autorizado por el
artículo 13* del Reglamento de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N*
082-2002-EF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se
denominará el ESTADO; y de la otra parte EXPLORACIONES MACUSAN!I S.A.C. identificada con
R.U.C. N” 20544726885, con domicilio en Jirón Caracas N* 2226, distrito de Jesús María, Lima,
debidamente representada por su Gerente General el señor Arnaldo Teodosio León Vega
identificado con Documento Nacional de Identidad N* 06474643, según poder inscrito en el Asiento
A00001 de la Partida N* 12712353 del Registro de Personas Jurídicas de la Oficina Registral de
Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se
le denominará “EL INVERSIONISTA”.

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA celebran la Primera Adenda al
Contrato de Inversión en Exploración celebrado el 27 de julio de 2011, al amparo de lo dispuesto
en la Ley N” 27623 y su Reglamento aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública la Primera
Adenda al contrato antes mencionado, la misma que se insertará, conjuntamente con la Resolución
Ministerial N* 373-2011-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 17 de agosto
de 2011, que designa al ingeniero Guillermo Shinno Huamani como Director General de Mineria.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en la
cláusula segunda.

Lima, 12 de enero de 201 2

MINISTERIO DE ENERGIA Y MINAS

PRIMERA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL ESTADO
PERUANO Y EXPLORACIONES MACUSANI S.A.C.

Conste por el presente documento la Primera Adenda al Contrato de Inversión en
Exploración que celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería del
Ministerio de Energía y Minas, ingeniero Guillermo Shinno Huamani, identificado con Documento
Nacional de Identidad N” 09164217, autorizado por el artículo 13” del Reglamento de la Ley N*”
27623 y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, con domicilio en Av. Las
Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará “EL ESTADO”; y,

(ii) EXPLORACIONES MACUSANI S.A.C., identificada con R.U.C. N* 20544726685, con
domicilio en jirón Caracas 2226, distrito de Jesús María, Lima, debidamente representada por su
Gerente General el señor Arnaldo Teodosio León Vega identificado con Documento Nacional de
Identidad N* 06474643, según poder inscrito en el Asiento AOO001 de la Partida N* 12712353 del
Registro de Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de
los Registros Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”, en
los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con SOLEX DEL PERU SOCIEDAD ANÓNIMA CERRADA un
Contrato de Inversión en Exploración, con fecha 27 de julio de 2011. En dicho contrato, la empresa
se compromete a ejecutar inversiones en exploración por US$ 3'614,200.00 (Tres Millones
Seiscientos Catorce Mil Doscientos y 00/100 Dólares Americanos), en un plazo de dieciocho (18)
meses, contados a partir del mes de julio de 2011 hasta diciembre de 2012, en veinticuatro (24)
concesiones mineras.

SOLEX DEL PERU SOCIEDAD ANONIMA CERRADA, mediante Escritura Pública de

> fecha 25 de julio de 2011, escindió parte de su patrimonio para constituir EXPLORACIONES

>

3
E

E
¿

>

MACUSANI S.A.C. la misma que está inscrita en la Partida N* 12712353 del Registro de Personas
Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros Públicos
— SUNARP. El bloque patrimonial transferido comprende las veinticuatro (24) concesiones mineras
señaladas en el Anexo !!l del Contrato de Inversión en Exploración de fecha 27 de julio de 2011.

SOLEX DEL PERU SOCIEDAD ANONIMA CERRADA, mediante Escrito N* 2135700 de
fecha 14 de octubre de 2011, ha solicitado modificación del Contrato de Inversión en Exploración
suscrito con el Estado Peruano con fecha 27 de julio de 2011, por cesión de posición contractual
en favor de EXPLORACIONES MACUSANI S.A.C. en virtud del artículo 13* del Decreto Supremo
N* 082-2002-EF.

La Dirección General de Minería, por Resolución N” 017-2011-MEM-DGM/CONT, de fecha
29 de diciembre de 2011, sustentada en el Informe N* 1990-2011-MEM-DGM/DPM, aprobó la
modificación del Programa de Inversión en Exploración en lo que respecta a la cesión de posición
contractual del Contrato de Inversión en Exploración del proyecto Macusani West, de fecha 27 de
julio de 2011, a favor de EXPLORACIONES MACUSANI S.A.C. manteniéndose sin modificación el
Cronograma de Inversión en Exploración, la Lista de Bienes y Servicios y la Relación de
Concesiones Mineras del citado Contrato de Inversión en Exploración.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el beneficiario del
Contrato de Inversión en Exploración de fecha 27 de julio de 2011, en razón de la cesión de
posición contractual llevada a cabo por SOLEX DEL PERU SOCIEDAD ANONIMA CERRADA, a
favor de EXPLORACIONES MACUSANI S.A.C.

CLÁUSULA TERCERA: Modificación del numeral (ii) de la introducción del Contrato
de Inversión en Exploración de fecha 27 de julio de 2011.

El numeral (ii) de la introducción del Contrato de Inversión en Exploración quedará
redactado en los siguientes términos:

* (ii) EXPLORACIONES MACUSANI S.A.C., identificada con R.U.C. N* 20544726685, con
domicilio en jirón Caracas 2226, distrito de Jesús María, Lima, debidamente representada
por su Gerente General el señor Arnaldo Teodosio León Vega identificado con Documento
Nacional de Identidad N* 06474643, según poder inscrito en el Asiento A0O001 de la
Partida N” 12712353 del Registro de Personas Jurídicas de la Oficina Registral de Lima
de la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante
se le denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes: *

CLÁUSULA CUARTA: Salvaguarda

Las partes acuerdan que todas las cláusulas del Contrato de Inversión en Exploración
suscrito con fecha 27 de julio de 2011 se mantienen vigentes, en tanto no contradigan lo dispuesto
en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres copias de
igual tenor, en Lima, a los 12 días del mes de enero de 2012.

INVERSIONISTA

